Citation Nr: 0907577	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-18 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected hypertension.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected right knee disability.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected left knee disability.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected right shoulder disability.

5.  Entitlement to an increased (compensable) disability 
rating for service-connected left shoulder disability.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 2001 to November 2005.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Procedural history

In May 2005, the RO received the Veteran's claims of 
entitlement to service connection for hypertension, right and 
left shoulder disabilities, and right and left knee 
disabilities.  In the December 2005 rating decision, the RO 
granted service connection for these disabilities, assigning 
noncompensable disability ratings to each.  The Veteran 
disagreed with the assignment of the noncompensable ratings.  
He perfected this appeal by filing a timely substantive 
appeal [VA Form 9] in May 2006.  

In January 2009, the Veteran presented sworn testimony at a 
videoconference hearing, which was chaired by the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  

Issues not on appeal

In an October 2007 rating decision, the Veteran's claims of 
entitlement to increased disability ratings for service-
connected bilateral hip disabilities and bilateral pes planus 
were denied.  The October 2007 rating decision also denied 
the Veteran's claim of entitlement to service connection for 
a back disability.  As evidenced by the claims file, notices 
of disagreement were not filed.  Those issues are, therefore, 
not in appellate status and will be discussed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A.§ 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


FINDINGS OF FACT

1.  The Veteran's service-connected hypertension is 
manifested by diastolic blood pressure readings which are 
predominantly below 100 and systolic blood pressure readings 
which are predominantly below 160.

2.  The Veteran's service-connected right knee disability is 
manifested by X-ray evidence of degenerative changes, pain, 
and minimally limited range of motion.

3.  The Veteran's service-connected left knee disability is 
manifested by X-ray evidence of degenerative changes, pain, 
and minimally limited range of motion. 

4.  The Veteran's service-connected right shoulder disability 
is manifested by pain; forward flexion and abduction are from 
0 to 150 degrees.

5.  The Veteran's service-connected left shoulder disability 
is manifested by pain; forward flexion and abduction are from 
0 to 150 degrees.

6.  The evidence does not show that the Veteran's 
hypertension, bilateral knee, or bilateral shoulder 
disabilities are so exceptional or unusual that referral for 
extraschedular consideration by the designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
Veteran's service-connected hypertension have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2008).

2.  The criteria for the assignment of a 10 percent 
disability rating for the Veteran's service-connected right 
knee disability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2008).

3.  The criteria for the assignment of a 10 percent 
disability rating for the Veteran's service-connected left 
knee disability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2008).

4.  The criteria for a compensable disability rating for the 
service-connected right shoulder disability have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.31, 4.71, 4.71a, Diagnostic Codes 5024, 5201 (2008).

5.  The criteria for a compensable disability rating for the 
service-connected left shoulder disability have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.31, 4.71, 4.71a, Diagnostic Codes 5024, 5201 (2008).

6.  The criteria for referral for increased disability 
ratings for the Veteran's service-connected hypertension, 
bilateral knee, and bilateral shoulder disabilities on an 
extraschedular basis have not been met.  38 C.F.R. § 
3.321(b)(1) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to compensable initial 
disability ratings for his service-connected hypertension, 
right and left knee disabilities, and right and left shoulder 
disabilities.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render its decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the Veteran received a general VCAA 
notice letter, dated October 2007, which notified him that 
"[i]n order to support your claim for an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."

The RO informed the Veteran of VA's duty to assist him in the 
development of his claims in the October 2007 VCAA letter.  
Specifically, the Veteran was informed that VA would assist 
him in obtaining relevant records from any Federal agency, 
including those from the military, VA Medical Centers, and 
the Social Security Administration.  With respect to private 
treatment records, the VCAA letter informed the Veteran that 
VA would make reasonable efforts to request such records.  
The Veteran was also informed that a medical examination 
would be scheduled, if necessary to make a decision on his 
claims.  

The October 2007 letter stated:  "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The October 2007 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" requirement of 
38 C.F.R. § 3.159(b), in that it informed the Veteran that he 
could submit or identify evidence other than what was 
expressly requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claims, 38 C.F.R. 
§ 3.159(b)(1).]

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service connection claim."  
Here, complete VCAA notice was not provided until October 
2007, years after the December 2005 RO decision that is the 
subject of this appeal.  Crucially, the Veteran's claims were 
readjudicated in supplemental statements of the case (SSOCs) 
dated April 2008 and August 2008, after he was provided with 
the opportunity to submit additional evidence and argument in 
support of claims and to respond to the VCAA notice.  
Therefore, the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the 
October 2007 VCAA letter.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the October 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other application standards."  The Veteran was 
also advised as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records that the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  As indicated above, there is no 
timing problem as to Dingess notice, since the Veteran's 
claims were readjudicated in April 2008 and August 2008, 
following the issuance of the October 2007 letter.  See 
Sanders, supra.  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  

The Board notes that the Veteran was notified of the Court's 
Vazquez-Flores decision in a letter from the RO dated May 
2008.  However, relying on the informal guidance from the VA 
Office of the General Counsel and a VA Fast Letter issued in 
June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds 
that the Vazquez-Flores decision does not apply to the 
present case.  According to VA Office of General Counsel, 
because this matter concerns an appeal from an initial rating 
decision VCAA notice obligations are fully satisfied once 
service connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely NOD with respect to the initial rating 
or effective date assigned following the grant of service 
connection.  

The Veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) 
[holding as to the notice requirements for downstream earlier 
effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].
Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating these claims.  The pertinent evidence of 
record includes statements of the Veteran, service treatment 
records, and VA treatment records.  Additionally, the Veteran 
was afforded VA examinations in May 2005 and April 2008.

VA and private treatment records through January 2008 have 
already been associated with the Veteran's claims file.  
Additionally, the Veteran was most recently afforded a VA 
examination in April 2008.  

At the January 2009 Board hearing, the Veteran's 
representative indicated that it might be necessary for the 
Board to obtain the Veteran's current VA treatment records in 
order to properly decide the Veteran's right and left knee 
disability claims.  See the January 2009 Board hearing 
transcript, pgs. 16-17.  Although the Board has given 
consideration to a remand for additional development, upon 
review of the record the Board finds that this is not 
necessary under the circumstances here presented.  There are 
of record recent treatment reports and the report of a recent 
VA examination.  Most significantly, the Veteran does not 
contend that any significant change has occurred in his 
bilateral knee symptomatology since April 2008.  Rather, he 
asserts that his symptomatology is worse than is contemplated 
by the currently assigned rating.  See the January 2009 Board 
hearing transcript, pgs. 
5-6.  No useful purpose would be served in remanding this 
matter for more development.  

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative, who has presented argument on 
his behalf.  Further, as indicated above, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to an increased (compensable) disability 
rating for service-connected hypertension.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].



  
Assignment of diagnostic code

The Veteran's service-connected hypertension disability is 
rated under Diagnostic Code 7101 [hypertensive vascular 
disease].  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 7101 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (hypertension).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7101.

Specific rating criteria

Under Diagnostic Code 7101, a 60 percent rating is warranted 
for diastolic pressure predominantly 130 or more; a 40 
percent disability rating is warranted for diastolic pressure 
predominantly 120 or more; a 20 percent disability rating is 
warranted for diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more; and a 10 percent 
disability rating is warranted for diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 
160 or more; or minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).


The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2008).

Analysis

Schedular rating

The Veteran's service-connected hypertension is currently 
assigned a noncompensable rating under Diagnostic Code 7101.  

As explained above, to obtain a compensable [10 percent] 
disability rating, medical evidence must demonstrate 
diastolic pressure of predominantly 100 or more or systolic 
pressure predominantly 160 or more.  A 10 percent rating is 
also warranted for an individual with a history of diastolic 
pressure of predominantly 100 or more who requires continuous 
medication for control.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008).  These criteria are disjunctive.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased 
rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 
334 (1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met].  

The medical evidence of record demonstrates numerous blood 
pressure readings during the pendency of the Veteran's claim, 
all of which fall well short of the measurements required for 
a 10 percent rating.  Specifically, the Veteran's service-
connected hypertension was manifested by recent blood 
pressure readings of 129/74 mmHg in January 2008, 134/77 
mm/Hg in October 2007, 138/72 mm/Hg in July 2007, 128/68 
mm/Hg in April 2007, 126/84 mm/Hg in December 2006, 136/84 
mm/Hg in August 2006, and 140/90 mm/Hg in May 2006.  

None of the diastolic readings are in excess of 100 and none 
of the systolic readings are in excess of 160.    

The Veteran's hypertension is treated by medication.  See the 
January 2009 Board hearing transcript, pg. 10.  Accordingly, 
the Board reviewed the medical evidence to determine if the 
Veteran has a history of diastolic readings which were 
predominantly 100 or more, which would allow for the 
assignment of a 10 percent rating on an alternative basis 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  

The medical evidence of record demonstrates that the Veteran 
began taking prescription medication to manage his 
hypertension in May 2005, while he was still in active 
military service.  See the VA examination report dated May 
2005.  Service treatment records show over 30 blood pressure 
readings from September 2002 to May 2005.  Only one of those 
measurements demonstrated a diastolic reading of 100 or more, 
a reading of 151/101 mm/Hg in March 2005.  

Therefore, although the Veteran requires medication to 
control his hypertension, the medical evidence of record does 
not demonstrate that he has a history of diastolic readings 
of predominantly 100 or more.  As such, a minimum evaluation 
of 
10 percent is not warranted under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  
See 38 C.F.R. § 4.31 (2008).

Accordingly, the criteria for a 10 percent disability rating 
for the Veteran's service-connected hypertension have not 
been met.

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the Veteran's disability rating for 
hypertension was initially assigned a noncompensable rating, 
effective from November 7, 2005, the day after his discharge 
from military service.  

It appears from the medical records and the Veteran's own 
statements that his hypertension symptomatology has not 
appreciably changed since the date of service connection.  
The May 2005 VA examination report and VA treatment records 
indicate that the disability remained relatively stable 
throughout the period.  

The Board therefore believes that the noncompensable 
disability rating has been properly assigned for the entire 
period from November 7, 2005.  There appears to have been no 
time during which higher schedular criteria has been met or 
approximated.

Extraschedular consideration

In the interest of economy, the Board will address the matter 
of referral of the Veteran's service-connected disabilities 
for consideration of extraschedular ratings in a common 
discussion below.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
Veteran's claim of entitlement to a compensable initial 
disability rating for his service-connected hypertension.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected right knee disability.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected left knee disability.

The Veteran seeks compensable initial disability ratings for 
his service-connected right and left knee disabilities.  

In the interest of economy, these issues will be addressed 
together.



Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims have been set for above and will not be 
repeated.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2008).  See, e.g., DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40 (2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).  Under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Assignment of a diagnostic code

The Veteran's right and left knee disabilities are currently 
rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 [leg, limitation of flexion] 
and 5261 [leg, limitation of extension].  The record 
indicates that the RO declined to rate the Veteran's knee 
disabilities under Diagnostic Code 5003 [arthritis, 
degenerative] because X-rays performed in conjunction with 
the May 2005 and April 2008 VA examinations did not show 
evidence of arthritis in either knee.  

The Board has reviewed the medical evidence of record and 
notes that an X-ray report dated July 2007 documented 
"slight narrowing of the joint space of both knees medially 
presumably due to minimal degenerative changes."  Based on 
this X-ray evidence, the Board finds that degenerative 
arthritis has been established by X-ray findings pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Therefore, the 
Veteran's right and left knee disabilities may be rated under 
Diagnostic Code 5003. 

It could be argued that Diagnostic Code 5257 [knee, other 
impairment of] may be applied because it is a "catch-all" 
provision encompassing various knee disabilities.  However, 
this argument fails in light of the fact that there is a 
specific diagnostic code which is applicable to the Veteran's 
degenerative arthritis.  The Court has referred to "the canon 
of interpretation that the more specific trumps the general".  
See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("'a more 
specific statute will be given precedence over a more general 
one . . . . ") [quoting Busic v. United States, 446 U.S. 398, 
406 (1980)]; see also Kowalski v. Nicholson, 19 Vet. App. 
171, 176-7 (2005).

Additionally, there is no evidence of ankylosis, dislocated 
cartilage, disability caused by cartilage removal, or 
malunion or nonunion of the tibia and fibula.  Thus, 
Diagnostic Codes 5256, 5258, 5259 and 5262 do not apply in 
this case.

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate.  
Accordingly, the Veteran's left and right knee disabilities 
will be rated under Diagnostic Codes 5003.  As will be 
discussed in the law and regulations section below, 
consideration of Diagnostic Code 5003 also entails 
consideration of Diagnostic Codes 5260 and 5261.

Specific schedular criteria

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008) [degenerative arthritis].  Under 
Diagnostic Code 5003, arthritis of a major joint is rated 
under the criteria for limitation of motion of the affected 
joint.  See  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  
For the purpose of rating disabilities due to arthritis, the 
knee is considered a major joint.  See 38 C.F.R. 
§ 4.45 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Codes 5260 and 5261, a veteran may receive 
separate ratings for limitations in both flexion and 
extension.  See VAOPGCPREC 9-2004.

Normal range of motion for the knee is defined as follows:  
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2008).

Analysis

Schedular rating

The Veteran seeks increased (compensable) disability ratings 
for his service-connected right and left knee disabilities.  
As was explained above, under Diagnostic Code 5003, arthritis 
is rated based upon limitation of motion of the knee, with a 
10 percent rating to be assigned if there is X-ray evidence 
of arthritis and limitation of motion is noncompensable under 
Diagnostic Codes 5260 and 5261.  
In order to merit a higher disability rating for arthritis, 
limitation of flexion and extension must be demonstrated 
pursuant to Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2008).

The Veteran was afforded a VA examination in April 2008 to 
determine the severity of his right and left knee 
disabilities.  Range of motion studies conducted during the 
Veteran's VA examination showed that his right knee flexion 
was to 125 degrees and his extension was zero degrees; his 
left knee flexion was to 125 degrees and his extension was 
zero degrees.  The ranges of motion documented by the April 
2008 VA examiner are consistent with the findings of May 2005 
VA examiner, who reported identical range of motion studies.  
See the VA examination report dated May 2005.

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for 
the knee is zero degrees extension and 140 degrees flexion.  
Accordingly, the findings of the April 2008 and May 2005 VA 
examiners demonstrate essentially normal flexion and 
extension.  

Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, 
which is far exceeded by the 125 degrees recorded in 
connection with the most recent VA examination.  There is no 
evidence which indicates a greater limitation of extension 
currently exists in either knee.  Accordingly, an increased 
disability rating cannot be assigned based on Diagnostic Code 
5260.

Diagnostic Code 5261 contemplates a noncompensable evaluation 
with a limitation of knee extension to 5 degrees.  As 
detailed above, the April 2008 VA examiner noted that the 
right and left knee extension was zero degrees.  Thus, 
increased disability evaluations cannot be assigned in either 
knee under Diagnostic Code 5261.

In short, under Diagnostic Codes 5260 and 5261, respectively, 
the limitation of right and left knee movement exhibited by 
the Veteran is not so significantly impaired or limited as to 
indicate a compensable evaluation under Diagnostic Codes 5260 
or 5261.

However, as described above, the Board recognizes that X-rays 
performed in July 2007 showed evidence of degenerative 
changes in the bilateral knees.  This evidence is consistent 
with the Veteran's testimony that he is currently prescribed 
pain medication for degenerative arthritis in both knees.  
See the January 2009 Board hearing transcript, pg. 5.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, where X-ray evidence 
of degenerative arthritis is presented, but the loss of range 
of motion is noncompensable, a 10 percent disability rating 
will be assigned.  So it is in this case.  

Accordingly, the criteria for 10 percent disability ratings 
for the right and left knees pursuant to Diagnostic Code 5003 
have been met.  



DeLuca consideration

In DeLuca, supra, the Court held that VA's review of a 
service-connected musculoskeletal disability must include an 
assessment of the functional impairment caused by that 
disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008).

The Veteran has complained of knee pain with weight bearing 
exercises.  See the January 2009 Board hearing transcript, 
pg. 7.  However, the competent medical evidence does not 
indicate that the Veteran's current symptomatology warrants 
the assignment of additional disability.  Specifically, the 
April 2008 VA examiner indicated that the Veteran does not 
experience pain upon flexion and extension.  Moreover, the 
examiner stated that the Veteran's knees do not demonstrate 
weakness, fatigue, lack of endurance, incoordination, or 
changes in range of motion with repeat movements.  As has 
already been noted, ranges of motion of both knees 
approximate normal.  See the VA examination report dated 
April 2008.  

Accordingly, the Board finds that additional disability 
rating, over and above the 10 percent disability ratings now 
assigned for each knee, is not warranted under Diagnostic 
Code 5003.

Esteban consideration

A veteran who has arthritis and instability of the knee may 
be rated separately, provided that any separate rating must 
be based upon additional disability.  
See VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 F.3d 
1328, 1331 
(Fed. Cir. 1997); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).

Accordingly, the Board has considered whether the Veteran's 
right and left knee disabilities should be separately rated 
under Diagnostic Code 5257 [subluxation or instability].  

At the January 2009 Board hearing, the Veteran testified that 
he was prescribed knee braces for instability, which he wears 
"all of the time."  See the January 2009 Board hearing 
transcript, pg. 4.  Consistently, a VA treatment record dated 
July 2007 documented the bilateral knee brace prescription.  
Notably, however, instability was not identified at the time 
of the knee brace prescription.  See the VA treatment record 
dated July 2007.  

The Board notes that, aside from the knee brace prescription, 
the record contains no objective medical evidence of 
subluxation or instability in either knee.  Crucially, the 
April 2008 VA examiner specifically indicated that the 
Veteran was not wearing knee braces at the time of the 
examination.  Following a physical examination of the 
Veteran, the examiner concluded that the Veteran did not 
exhibit instability in either knee.  Additionally, the VA 
treatment records do not document a history of episodes of 
subluxation or instability.  

Moreover, to the extent that the Veteran receives medical 
treatment for his knees, by his own testimony, the treatment 
is focused on pain management.  See the January 2009 Board 
hearing transcript, pg. 5.  As indicated, there have been no 
clinical findings consistent with subluxation.  

The record shows that the Veteran's knee disabilities are 
primarily manifested by subjective complaints of pain with 
minimal and noncompensable losses in range of motion.  There 
is insufficient medical evidence to warrant separate 
disability ratings based upon instability.  

Accordingly, the Board finds that separate ratings under 
Diagnostic Code 5257 cannot be assigned.

Fenderson consideration 

The RO assigned a noncompensable disability rating for the 
service-connected bilateral knee disabilities effective 
November 7, 2005, the day following the Veteran's discharge 
from military service.  

As indicated above, the record shows that X-rays performed on 
July 13, 2007 documented mild degenerative changes of the 
bilateral knees, which met the criteria for an increased 
disability rating of 10 percent.  There is no medical 
evidence to suggest that the Veteran's bilateral knee 
disabilities warranted an increased rating prior to that 
date.  Specifically, X-rays conducted in conjunction with the 
May 2005 VA examination did not show evidence of degenerative 
changes.  

Accordingly, the Board finds that the 10 percent disability 
rating should be assigned from July 13, 2007 and no earlier, 
as it was on that date that it was factually ascertainable 
that an increase in disability occurred.  See 38 C.F.R. § 
3.400(o) (2008); see also Fenderson, supra.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence more nearly 
approximates the criteria for the assignment of 10 percent 
disability ratings for the Veteran's service-connected right 
and left knee disabilities.  

4.  Entitlement to an increased (compensable) disability 
rating for service-connected right shoulder disability.

5.  Entitlement to an increased (compensable) disability 
rating for service-connected left shoulder disability.

In the interest of economy, these issues will be addressed 
together.

Relevant law and regulations

Assignment of a diagnostic code

The Veteran's service-connected right and left shoulder 
disabilities, diagnosed as tendonitis, are currently rated by 
analogy to Diagnostic Code 5024 [tenosynovitis] (2008).  See 
38 C.F.R. § 4.20 (2008) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  Diagnostic Code 5024 requires that 
the disability be rated based on limitation of motion of the 
affected part.    

In this case, the Veteran's service-connected right and left 
shoulder disabilities are manifested by pain and minimally 
limited range of motion.  See the April 2008 VA examination 
report.  Thus, the symptomatology attributed to the Veteran's 
diagnosed shoulder disabilities corresponds with Diagnostic 
Code 5201 [limitation of shoulder motion].

The Board also considered whether the Veteran can be rated 
under Diagnostic Code 5003 [Arthritis, degenerative].  X-rays 
performed in conjunction with the April 2008 VA examination 
showed "decreased subacrominal space which may reflect 
rotator cuff injury."  However, the examiner did not 
identify diagnoses of arthritis or degenerative disease.  
Accordingly, there is no X-ray evidence of arthritis or any 
identified degenerative changes.  Therefore, a disability 
rating under Diagnostic Code 5003 is inappropriate based on 
the medical evidence.

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate.  The 
Board will therefore evaluate the Veteran's service-connected 
right and left shoulder disabilities under Diagnostic Codes 
5024 and 5201.

Specific schedular criteria

Under Diagnostic Code 5024, tenosynovitis will be rated on 
limitation of motion of the affected part.

Under Diagnostic Code 5201, limitation of motion to shoulder 
level in the major or minor extremity warrants a 20 percent 
evaluation.  Limitation of motion to midway between the side 
and shoulder level warrants a 30 percent evaluation in the 
major extremity and a 20 percent evaluation in the minor 
extremity.  Limitation of motion to 25 degrees from the side 
warrants a 40 percent evaluation for the major extremity and 
a 30 percent evaluation for the minor extremity.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2008).

The Board observes that the Veteran's right upper extremity 
is his major extremity.  See 38 C.F.R. § 4.69 (2008) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].

Normal range of motion for the shoulder is defined as 
follows:  forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2008).

In every instance in which the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31 (2008).

Analysis

Schedular rating

The Veteran has been assigned noncompensable disability 
ratings for his service-connected right and left shoulder 
disabilities.  As was noted in the law and regulations 
section above, a 20 percent disability rating is warranted 
under Diagnostic Code 5201 if the Veteran's shoulder 
disability prevents him from movement beyond the shoulder 
level.  

The April 2008 VA examination range of motion studies 
demonstrate identical results for both the right and left 
shoulders.  Specifically, the VA examination report 
documented forward flexion in each shoulder from 0 to 150 
degrees and abduction measured from 0 to 150 degrees.  
External rotation in each shoulder was shown from 0 to 80 
degrees and internal rotation from 0 to 75 degrees.  The 
April 2008 VA examination results were consistent with the 
range of motion studies documented in the May 2005 VA 
examination report.  Notably, the May 2005 VA examination 
report indicated forward flexion in each shoulder from 0 to 
180 degrees and abduction from 0 to 180 degrees.  External 
rotation in each shoulder was documented from 0 to 90 degrees 
and internal rotation from 0 to 90 degrees.

The evidence of record clearly shows that the Veteran has 
right and left arm elevation and abduction to at least 150 
degrees, well beyond shoulder level, which is 90 degrees.  
See 38 C.F.R. § 4.71. Table I (2008).  This corresponds to a 
noncompensable rating under 38 C.F.R. § 4.31]; it manifestly 
does not approximate the level of disability required for the 
assignment of a 20 percent rating.  Cf. 38 C.F.R. § 4.7 
[where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned].

Accordingly, compensable disability ratings may not be 
assigned for the Veteran's service-connected right and left 
shoulder disabilities.

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2008). See DeLuca, supra.

The Veteran has complained of bilateral shoulder pain.  See 
the January 2009 Board hearing transcript, pg. 8.  However, 
there is no evidence that such symptomatology warrants the 
assignment of an additional disability rating.  The April 
2008 VA examiner noted the Veteran's complaints of shoulder 
pain, but indicated that the Veteran does not experience pain 
upon flexion or extension in either shoulder.  Moreover, the 
examiner stated that the Veteran's shoulders do not 
demonstrate weakness, fatigue, lack of endurance, 
incoordination, or changes in range of motion with repeat 
movements.  There is no competent medical evidence to the 
contrary.

Thus, there is no basis on which to assign a higher level of 
disability based on 
38 C.F.R. §§ 4.40 and 4.45.



Fenderson considerations

The Veteran's noncompensable disability ratings for his 
bilateral shoulder disabilities have been assigned as of the 
date of service connection, November 7, 2005.  

The competent medical evidence shows that throughout the 
appeal period, the Veteran has not demonstrated shoulder 
symptomatology warranting a compensable disability rating.  
Specifically, the April 2008 and May 2005 VA examination 
reports as well as the VA treatment records indicate that the 
bilateral shoulder disability symptoms remained relatively 
stable throughout the period.  No other evidence was 
presented to allow for the assignment of increased disability 
ratings at any time during the period here under 
consideration.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
Veteran's claim of entitlement to compensable initial 
disability ratings for his service-connected right and left 
shoulder disabilities.

Extraschedular consideration 

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 
2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, 
the Board must first determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran did not expressly raise the matter of entitlement 
to extraschedular ratings for any of his service-connected 
disabilities currently on appeal.  The Veteran's contentions 
have been limited to those discussed above, i.e., that his 
disabilities are more severe than is reflected by the 
currently assigned rating.  
See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board 
must interpret a claimant's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
claimant].  Moreover, the Veteran has not identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  The Veteran 
has not asserted, nor does the record demonstrate, that his 
service-connected hypertension, bilateral knee, or bilateral 
shoulder disabilities have markedly interfered with his 
employment.  Additionally, the record does not show that the 
Veteran has required frequent hospitalizations for his 
service-connected hypertension, bilateral knee, or bilateral 
shoulder disabilities.  There is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disabilities outside the usual rating criteria.  

In short, the evidence does not support the proposition that 
the Veteran's service-connected hypertension, bilateral knee, 
or bilateral shoulder disabilities presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) (2008).


ORDER

Entitlement to a compensable initial disability rating for 
service-connected hypertension is denied.

An increased disability rating of 10 percent is granted for 
the service-connected right knee disability, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

An increased disability rating of 10 percent is granted for 
the service-connected left knee disability, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a compensable initial disability rating for 
the service-connected right shoulder disability is denied.

Entitlement to a compensable initial disability rating for 
the service-connected left shoulder disability is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


